16‐1283‐cv                                                                        
Brodsky v. Carter 
                                                                    
                                   UNITED STATES COURT OF APPEALS 
                                           FOR THE SECOND CIRCUIT 
                                                                    
                                                   SUMMARY ORDER 
                                                                    
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.   
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).    A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 8th day of December, two thousand sixteen. 
 
PRESENT:  JOHN M. WALKER, JR., 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                               Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
MERYL BRODSKY, Elect Meryl Brodsky to the New York 
City Council 2005, 
                               Plaintiff‐Appellant, 
 
                                         v.                                             16‐1283‐cv   
                                                                                         
ZACHARY CARTER, Corporation Counsel for the City 
of New York, on behalf of the New York City Campaign 
Finance Board, 
                                                                                       
                               Defendant‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFF‐APPELLANT:                      Meryl Brodsky, pro se, New York, New York. 
 
FOR DEFENDANT‐APPELLEE:                   Fay Sue Ng and Jonathan A. Popolow, New 
                                          York City Law Department, for Zachary W. 
                                          Carter, Corporation Counsel of the City of New 
                                          York, New York, New York.   
 
              Appeal from a judgment of the United States District Court for the 

Southern District of New York (Daniels, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.   

              Plaintiff‐appellant Meryl Brodsky, proceeding pro se, brought claims 

against the New York City Campaign Finance Board (the ʺBoardʺ) under federal and 

state law, seeking compensatory damages for the Boardʹs garnishment of her shares in 

Exxon Mobil stock, which a state court had ordered to satisfy the Boardʹs monetary 

judgment against her for her failure to repay campaign funds.    Specifically, Brodsky 

argued the Board violated 42 U.S.C. § 1983 by singling her out for ʺoppressive 

enforcementʺ of the Campaign Finance Act in retaliation for her participation in an 

unrelated lawsuit against the Board.    She also argued that the Board violated 18 U.S.C. 

§ 371 (a federal criminal statute prohibiting conspiracy) and provisions of the Internal 

Revenue Code (ʺIRCʺ) by, inter alia, attempting to obtain her tax return records from her 

accountant.    The district court dismissed her § 1983 claims as time barred, her claim 

under 26 U.S.C. § 6103 ‐‐ a provision of the IRC for a violation of which Congress has 


                                             2
expressly provided a private cause of action ‐‐ for failure to state a claim, and her 

remaining claims under the IRC and § 371 for lack of a private cause of action.    We 

assume the partiesʹ familiarity with the underlying facts, the procedural history of the 

case, and the issues on appeal. 

               As a threshold matter, we consider sua sponte whether the Rooker‐Feldman 

doctrine deprived the district court of subject matter jurisdiction over Brodskyʹs § 1983 

claims.    See Kropelnicki v. Siegel, 290 F.3d 118, 128 (2d Cir. 2002).    Under Rooker‐Feldman, 

federal courts lack subject matter jurisdiction over claims that in effect challenge state 

court judgments.    Id. (citing D.C. Court of Appeals v. Feldman, 460 U.S. 462, 486‐87 (1983)).   

Rooker‐Feldman bars federal review of claims when four requirements are met: (1) the 

federal court plaintiff lost in state court; (2) the plaintiff complains of injuries caused by a 

state court judgment; (3) the plaintiff invites the federal court to review and reject that 

judgment; and (4) the state court judgment was rendered prior to the commencement of 

proceedings in the district court.    Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 85 

(2d Cir. 2005) (citing Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).     

               The doctrine extends to bar § 1983 claims that are framed to challenge the 

validity of a state court judgment.    See McKithen v. Brown, 626 F.3d 143, 154 (2d Cir. 

2010) (holding that Rooker‐Feldman barred an ʺas‐appliedʺ due process challenge to a 

state statute).    A plaintiff cannot escape Rooker‐Feldman simply by relying on a legal 


                                                3
theory not raised in state court; in determining whether the doctrine applies, the key 

inquiry is whether the complaint alleges an injury caused by a state court judgment.   

Hoblock, 422 F.3d at 87; McKithen v. Brown, 481 F.3d 89, 97‐98 (2d Cir. 2007) (ʺ[T]he 

applicability of the Rooker‐Feldman doctrine turns not on the similarity between a partyʹs 

state‐court and federal‐court claims . . . but rather on the causal relationship between the 

state‐court judgment and the injury of which the party complains in federal court.ʺ). 

              Upon review, we conclude that the Rooker‐Feldman requirements are met 

with respect to Brodskyʹs § 1983 claims.    First, Brodsky lost in state court when the New 

York Supreme Court determined she was required to pay the Board approximately 

$35,000, and lost again when the state court ordered the garnishment of her Exxon Mobil 

shares to satisfy the remainder of the judgment.    Second, in the instant case, Brodsky 

sought damages for the value of her garnished Exxon Mobil shares, thus complaining of 

injuries directly caused by the state court judgment.    Third, by seeking the value of her 

garnished shares, Brodsky was asking the federal district court to review and reject the 

state courtʹs order that permitted the Board to garnish those shares.    Fourth, the 

relevant state court decisions were rendered before Brodsky commenced her federal 

action.    For these reasons, we affirm the district courtʹs dismissal of Brodskyʹs § 1983 

claims on the alternative basis that the district court lacked subject matter jurisdiction 

over those claims.    See Leon v. Murphy, 988 F.2d 303, 308 (2d Cir. 1993) (ʺWe may affirm 


                                              4
. . . on any basis for which there is a record sufficient to permit conclusions of law, 

including grounds upon which the district court did not rely.ʺ).     

              Rooker‐Feldman, however, did not bar Brodskyʹs remaining claims, which 

she brought under § 371 and various provisions of the IRC, including § 6103.    ʺWe 

review de novo a district courtʹs dismissal of a complaint pursuant to Rule 12(b)(6), 

construing the complaint liberally, accepting all factual allegations in the complaint as 

true, and drawing all reasonable inferences in the plaintiffʹs favor.ʺ    Chambers v. Time 

Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).    We also review de novo whether a plaintiff 

has a cause of action under a statute ‐‐ that is, statutory standing.    Am. Psychiatric Assʹn 

v. Anthem Health Plans, Inc., 821 F.3d 352, 357‐58 (2d Cir. 2016).     

              To state a claim, a plaintiff must have a cause of action, or ʺstatutory 

standing,ʺ under the relevant statutes.    Id. at 359.    Section 371 ‐‐ a federal criminal 

statute concerning conspiracy ‐‐ does not provide a private cause of action.    Nor, with 

the exception of § 6103, do the various provisions of the IRC on which Brodsky relied.   

See Salahuddin v. Alaji, 232 F.3d 305, 308‐09 (2d Cir. 2000) (a private individual may bring 

suit under a federal statute only if Congress created a private cause of action).   

Although §§ 6103 and 7431, in tandem, provides a private cause of action for certain 

unlawful disclosures of tax returns or return information as designated by § 6103, see 26 

U.S.C. §§ 6103, 7431(a)(2), here, Brodsky has not alleged that any individual in fact 


                                                5
unlawfully disclosed her tax returns or return information.    Instead, she alleges only 

that the Board served a subpoena on her accountant seeking to require him to disclose 

her tax returns.    On July 9, 2010, however, a state court ruled that Brodskyʹs accountant 

was not required to produce her returns.    Hence, Brodsky has not alleged any conduct 

prohibited by § 6103. 

              We have considered Brodskyʹs remaining arguments and find them to be 

without merit.    Accordingly, we AFFIRM the judgment of the district court. 

                                          FOR THE COURT:   
                                          Catherine OʹHagan Wolfe, Clerk 




                                             6